*836—Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Erie County Family Court (Rosa, J.). We add only that the court’s finding that respondent “failed to meet the educational needs of the child” was not based on the failure to supply education in accordance with Education Law article 65 (see, Family Ct Act § 1012 [f] [i] [A]). Rather, the court’s finding was based on the failure of respondent to meet the three-year-old child’s special emotional needs by refusing to cooperate in a treatment program established to address the child’s developmental delays and behavioral problems (see, Matter of Sayeh R., 91 NY2d 306, 314-315; Matter of Ray, 95 Misc 2d 1026). (Appeal from Order of Erie County Family Court, Rosa, J. — Neglect.) Present — Denman, P. J., . Hayes, Hurlbutt, Scudder and Balio, JJ.